UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted April 25, 2006*
                               Decided April 28, 2006

                                       Before

                       Hon. JOHN L. COFFEY, Circuit Judge

                       Hon. MICHAEL S. KANNE, Circuit Judge

                       Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 04-3799

PETER LEWIS,                                    Appeal from the United States
    Plaintiff-Appellant,                        District Court for the Central
                                                District of Illinois.
      v.
                                                No. 99 C 1050
ODIE WASHINGTON, et al.,
     Defendants-Appellees.                      Harold A. Baker,
                                                Judge.

                                     ORDER

       In this successive appeal, Illinois inmate Peter Lewis argues that the district
court erred in granting the defendants, officers of the Illinois Department of
Corrections, summary judgment on his claim that they conspired to deny him his
right of access to the courts. We affirm the judgment of the district court.




      *
         This successive appeal has been submitted to the panel that decided the
original appeal. See Operating Procedure 6(b). After examining the briefs and the
record, we have concluded that oral argument is unnecessary. Thus, the appeal is
submitted on the briefs and the record. See Fed. R. App. P. 34(a)(2).
No. 04-3799                                                                      Page 2

       The factual background of this case was thoroughly described in our earlier
opinion in Lewis v. Washington, 300 F.3d 829 (7th Cir. 2002), so we will only briefly
touch on it here. Lewis filed a complaint under 42 U.S.C. § 1983, alleging that the
defendants failed to protect him from an attack by his cellmate and that they
conspired to cover up their misconduct by refusing to respond to a number of his
grievances and requests. The district court dismissed the case, concluding that
Lewis failed to exhaust his administrative remedies as required by the Prison
Litigation Reform Act. See 42 U.S.C. § 1997e(a). We upheld the dismissal of the
failure-to-protect claim for lack of exhaustion, but we remanded the conspiracy
claim because the district court did not give it distinct consideration in ruling that
Lewis failed to exhaust. On remand, the district court found that the conspiracy
claim had been exhausted and permitted Lewis to amend his complaint. He then
alleged that the goal of the conspiracy was to deny him access to the courts. The
district court granted the defendants’ motion for summary judgment based on its
finding that Lewis failed to state a claim for deprivation of his right of access to the
courts.

       As a preliminary matter, the district court erred in purporting to make
separate dispositions with respect to conspiracy and access to the courts. Lewis
appears to have misled the court into thinking that conspiracy is an independent
basis of liability under § 1983; it is not. “Section 1983 does not . . . punish
conspiracy,” Goldschmidt v. Patchett, 686 F.2d 582, 585 (7th Cir. 1982); conspiracy
in this context is merely a legal mechanism for imposing liability on defendants who
did not participate directly in the violation of civil rights, see Walker v. Thompson,
288 F.3d 1005, 1008 (7th Cir. 2002). See also Cefalu v. Vill. of Elk Grove, 211 F.3d
416, 423 (7th Cir. 2000) (holding that “there is no constitutional violation in
conspiring to cover-up an action which does not itself violate the Constitution”)
(internal citation and quotation omitted). Nonetheless, the district court correctly
focused on whether the defendants caused Lewis’s failure to exhaust. Because they
did not, there could be no denial of his right of access to the courts and therefore no
basis of liability under § 1983.

       We review a grant of summary judgment de novo, and we draw all reasonable
inferences in favor of the nonmoving party. Mustafa v. City of Chicago, 442 F.3d
544, 547 (7th Cir. 2006); Cont’l Cas. Co. v. Am. Nat’l Ins. Co., 417 F.3d 727, 732 (7th
Cir. 2005). Lewis first argues that the district court failed to draw all appropriate
inferences in his favor because it did not credit his assertion that the defendants
caused his failure to exhaust. He claimed that the defendants effectively prevented
him from appealing the denial of his grievance because they “strung [him] along”
until the time for appeal had elapsed; they foresaw and intended that he would wait
for a response to his further requests, believing that the decision was not yet final.
But the district court is never required to accept unreasonable factual inferences,
Stachowski v. Town of Cicero, 425 F.3d 1075, 1078 (7th Cir. 2005), and no
No. 04-3799                                                                      Page 3

reasonable factfinder could infer that the defendants proximately caused Lewis’s
failure to appeal the denial of his grievance simply by failing to respond to
additional grievances. Cf. Alston, Flight Attendants Against UAL Offset v. Comm’r
of Internal Revenue, 165 F.3d 572, 576-77 (7th Cir. 1999) (rejecting claim that IRS’s
failure to respond caused plaintiff’s failure to sue before statute of limitations
elapsed).

       Lewis next argues that the district court applied an erroneous standard of
causation in ruling that the defendants did not cause his failure to exhaust. He
asserts that none of our precedents on exhaustion holds that the defendants’ actions
need be the “sole cause” of the failure to exhaust and invites us to apply principles
of comparative fault in order to find the defendants liable for at least a proportional
detriment. But he points to no case in which a court has ever assessed comparative
fault in deciding a question of exhaustion, and we can find none. Moreover, the idea
is incompatible with our precedents holding that there must be a “concrete” or
“actual” injury. See Lewis v. Casey, 518 U.S. 343, 349 (1996); Nance v. Vieregge, 147
F.3d 589, 591 (7th Cir. 1998). These cases show that the defendants’ actions must
do more than cause the plaintiff to incline in a certain direction. It is also clear that
not every attempt at deception in connection with judicial proceedings violates the
right of access to the courts. See Vasquez v. Hernandez, 60 F.3d 325, 329 (7th Cir.
1995); Gibson v. City of Chicago, 910 F.2d 1510, 1523-24 (7th Cir. 1990). The
district court did not misapply the rule of causation.

       Because Lewis fails to invalidate the district court’s finding that he suffered
no violation of his constitutional rights, we need not go on to consider whether his
evidence of conspiracy was adequate to survive summary judgment. But we will
briefly respond to his contention that the district court erred in granting summary
judgment because, in his view, the defendants failed to satisfy their burden of
production. Contrary to Lewis’s belief, the moving party need not negate his
opponent’s claims; his burden is satisfied by a showing that his opponent has no
evidence to support his case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986);
Logan v. Commercial Union Ins. Co., 96 F.3d 971, 979 (7th Cir. 1996); Bank of
Illinois v. Allied Signal Safety Restraint Sys., 75 F.3d 1162, 1168 (7th Cir. 1996);
Chicago Florsheim Shoe Store Co. v. Cluett, Peabody & Co., 826 F.2d 725, 728 (7th
Cir. 1987). In this case, it was enough for the defendants to point out that on the
facts as Lewis himself reported them there was no basis for his claim that they
caused his failure to exhaust.

        The district court properly grants summary judgment where the plaintiff
fails to state a claim. Culver v. McRoberts, 192 F.3d 1095, 1101 (7th Cir. 1999).
Accordingly, we AFFIRM the judgment of the district court.